UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJune 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to First America Resources Corporation (Name of small registrant as specified in its charter) Nevada 27-2563052 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) IRS I.D. 1000 East Armstrong Street Morris, IL (Address of principal executive offices) (Zip Code) SEC File No.333-175482 Issuer’s telephone number:815-941-9888 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, which is December 31, 2013: $556,236 Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.) YesxNoo The number of outstanding shares of Registrant’s Common Stock, $0.001 par value, was 7,824,090shares as of June 30, 2014. TABLE OF CONTENTS PART I Item 1. Description of Business 4 Item 2. Description of Property 4 Item 3. Legal Proceedings 4 Item 4. Mine Safety Disclosures 4 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 5 Item 6. Selected Consolidated Financial Data 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 6 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 9 Item 8. Financial Statements 10 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosures 29 Item 9A. Controls and Procedures 29 Item 9B. Other Information 29 PART III Item 10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 30 Item 11. Executive Compensation 31 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationships and Related Transactions, and Director Independence. 33 Item 14. Principal Accountant Fees and Services 34 Item 15. Exhibits 35 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS AND INFORMATION This Annual Report on Form 10-K, the other reports, statements, and information that we have previously filed or that we may subsequently file with the Securities and Exchange Commission, or SEC, and public announcements that we have previously made or may subsequently make include, may include, incorporate by reference or may incorporate by reference certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and are intended to enjoy the benefits of that act. Unless the context is otherwise, the forward-looking statements included or incorporated by reference in this Form 10-K and those reports, statements, information and announcements address activities, events or developments that First America Resources Corporation (hereinafter referred to as “we,” “us,” “our,” “our Company” or “First America Resources Corporation”) expects or anticipates, will or may occur in the future. Any statements in this document about expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and are forward-looking statements. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “will continue,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would” and “outlook,” and similar expressions. Accordingly, these statements involve estimates, assumptions and uncertainties, which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this document. All forward-looking statements concerning economic conditions, rates of growth, rates of income or values as may be included in this document are based on information available to us on the dates noted, and we assume no obligation to update any such forward-looking statements. It is important to note that our actual results may differ materially from those in such forward-looking statements due to fluctuations in interest rates, inflation, government regulations, economic conditions and competitive product and pricing pressures in the geographic and business areas in which we conduct operations, including our plans, objectives, expectations and intentions and other factors discussed elsewhere in this Report. Certain risk factors could materially and adversely affect our business, financial conditions and results of operations and cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us, and you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made and we do not undertake any obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. The risks and uncertainties we currently face are not the only ones we face. New factors emerge from time to time, and it is not possible for us to predict which will arise. There may be additional risks not presently known to us or that we currently believe are immaterial to our business. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.If any such risks occur, our business, operating results, liquidity and financial condition could be materially affected in an adverse manner. Under such circumstances, you may lose all or part of your investment. The industry and market data contained in this report are based either on our management’s own estimates or, where indicated, independent industry publications, reports by governmental agencies or market research firms or other published independent sources and, in each case, are believed by our management to be reasonable estimates. However, industry and market data is subject to change and cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in any statistical survey of market shares. We have not independently verified market and industry data from third-party sources. In addition, consumption patterns and customer preferences can and do change. As a result, you should be aware that market share, ranking and other similar data set forth herein, and estimates and beliefs based on such data, may not be verifiable or reliable. 3 PART I Item 1. Description of Business General Organization and Current Status/Contemplated Acquisition First America ResourcesCorporation is a Nevada corporation formed on May 10, 2010, with registered address at 1955 Baring Blvd, Sparks, Nevada 89434. First America ResourcesCorporation transacts its business in the U.S. located in the State of Illinois and has principal office at 1000 East Armstrong Street, Morris, IL 60450, and contact telephone number815-941-9888. The Corporation was originally known as Golden Oasis New Energy Group, Inc. when formed. The Corporation amended its Articles of Incorporation as follows: The Corporation changed its name from Golden Oasis New Energy Group, Inc. to First America Resources Corporation. The effective date of the amendment was when final approval from FINRA was received, which wasAugust 26, 2013. We were previously engaged in selling the lithium-ion batteries and related power supplies that mainly are used in mobile and consumer electronics products, such as readers, DVD players, digital cameras and digital video recorders, communications products, electric-power bikes and mopeds, miner's lamps, electric-power tools, electric-power sources for instruments and meters and other similar electrical equipment that can run on batteries. On February 6, 2013,pursuant to an Agreement between Mr. Keming Li, former CEO/President and Director of Golden Oasis New Energy Group Inc a Nevada corporation (the “Issuer”), Ms. Guoling Jin, former Treasury and Director of Golden Oasis New Energy Group Inc, and Ms. Madison Li (the stockholder),of Golden Oasis New Energy Group Inc, and Mr. Jian Li (the “Purchaser”), Mr. Jian Li became the principal stockholder and Chief Executive Officer andTzongshyan George Sheu the Vice-President, Secretary of the Company and a Director on the Board of Directors of the Company as well. In connection with this change of control, we discontinued our current business. It is anticipated we will acquire First America Metal Corporation, a business owned primarily by Mr. Jian Li, in late calendar year 2014 or early calendar year 2015, depending upon completion of audit and preparation of required filing on Form 8-K, which may take longer than such currently anticipated dates. First America Metal Corporation in Morris, IL which is an international scrap metal company specializing in recycling of Non-Ferrous material and has become one large exporter of scrap metal in the Midwest. We are in the progress of expanding our business in Dallas, TX and Atlanta, GA in this year, but cannot predict the exact date we will begin any significant operations in these cities.Management anticipates that after acquisition we will be competitive in pricing of some or all of the following, depending upon market conditions which can change, even rapidly, from time-to-time: Copper, Brass, Stainless, Aluminum, High Temp Alloys, Zinc, Tin, Cobalt, and Tungsten Alloys. Our Employees Our only employees are our management. We have no collective bargaining agreement with our employees. We consider our relationship with our employees to be excellent. Additional Information We are a public company and file annual, quarterly and special reports and other information with the SEC. We are not required to, and do not intend to, deliver an annual report to security holders. You may read and copy any document we file at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549. You can request copies of these documents by writing to the SEC and paying a fee for the copying cost. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference room. Our filings are also available, at no charge, to the public athttp://www.sec.gov. Item 2. Description of Property Our business office address is at 1000 East Armstrong Street, Morris, IL 60450. Space is being provided at no charge byFirst America Metal Corporation. The property is adequate for our current needs. We do not intend to renovate, improve, or develop properties. We are not subject to competitive conditions for property and currentlyhaveno property to insure. We have no policy with respect to investments in real estate or interests in real estate and no policy with respect to investments in real estate mortgages. Further, we have no policy with respect to investments in securities of or interests in persons primarily engaged in real estate activities. Item 3. Legal Proceedings We are not a party to any material legal proceedings nor are we aware of any circumstance that may reasonably lead any third party to initiate material legal proceedings against us. Item 4. Mine Safety Disclosures None. 4 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities Trading History Our common stock is quoted on the Over-The-Counter Markets under the symbol “FSTJ.” Bid Information* Financial Quarter Ended High Bid Low Bid June 30, 2014 $ 1.00 $ .30 March 31, 2014 $ $ December 31, 2013 $ $ September 30, 2013 $ $ June 30, 2013 $ $ March 31, 2013 $ $ December 31, 2012 $ $ September 30, 2012 $ $ * The quotation do not reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Dividends We have never declared or paid any cash dividends on our common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the Board of Directors considers relevant. There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: · we would not be able to pay our debts as they become due in the usual course of business; or · our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of stockholders who have preferential rights superior to those receiving the distribution, unless otherwise permitted under our articles of incorporation. Securities Authorized for Issuance Under Equity Compensation Plans None. 5 Stock Issuance On July 1, 2013, 120,000 shares were issued to Williams Securities Law Firm for legal services at 0.10 per share. On November 27, 2013, 1,000,000 common shares were issued at $0.05 per share to the CEO and President of the Company. The proceeds of $ 50,000 were received. On November 27, 2013, 200,000 common shares were issued at $0.05 per share to the vice president, secretary, and director of the Company. The proceeds of $ 10,000 were received. On February 11, 2014, 11,000 common shares were issued at $0.05 per share to two new U.S. shareholders. The proceeds of $ 550 were received. We relied upon Section 4(2) of the Securities Act of 1933, as amended for the above issuances. We believed that Section 4(2) of the Securities Act of 1933 was available because: · None of these issuances involved underwriters, underwriting discounts or commissions. · Restrictive legends were and will be placed on all certificates issued as described above. · The distribution did not involve general solicitation or advertising. · The distributions were made only to investors who officers or directors of the Company, legal counsel to the Company or had pre-existing relationships with management by which we were able to conclude that they were sophisticated enough to evaluate the risks of the investment, given the small size and nature of the investment. Item 6. Selected Consolidated Financial Data Not required. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes, and other financial information included in this Form 10-K. Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking. Forward-looking statements are, by their very nature, uncertain and risky. These risks and uncertainties include international, national, and local general economic and market conditions; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; change in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; the risk of foreign currency exchange rate; and other risks that might be detailed from time to time in our filings with the Securities and Exchange Commission. Although the forward-looking statements in this Report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them. Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. You are urged to carefully review and consider the various disclosures made by us in this report as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. 6 Overview First America ResourcesCorporation is a Nevada corporation formed on May 10, 2010, with registered address at 1955 Baring Blvd, Sparks, Nevada 89434. First America ResourcesCorporation transacts its business in the U.S. located in the State of Illinois and has principal office at 1000 East Armstrong Street, Morris, IL 60450, and contact telephone number815-941-9888. The Corporation was originally known as Golden Oasis New Energy Group, Inc. when formed. The Corporation amended its Articles of Incorporation as follows: The Corporation changed its name from Golden Oasis New Energy Group, Inc. to First America Resources Corporation. The effective date of the amendment was when final approval from FINRA was received, which wasAugust 26, 2013. We were previously engaged in selling the lithium-ion batteries and related power supplies that mainly are used in mobile and consumer electronics products, such as readers, DVD players, digital cameras and digital video recorders, communications products, electric-power bikes and mopeds, miner's lamps, electric-power tools, electric-power sources for instruments and meters and other similar electrical equipment that can run on batteries. On February 6, 2013,pursuant to an Agreement between Mr. Keming Li, former CEO/President and Director of Golden Oasis New Energy Group Inc a Nevada corporation (the “Issuer”), Ms. Guoling Jin, former Treasury and Director of Golden Oasis New Energy Group Inc, and Ms. Madison Li (the stockholder),of Golden Oasis New Energy Group Inc, and Mr. Jian Li (the “Purchaser”), Mr. Jian Li became the principal stockholder and Chief Executive Officer andTzongshyan George Sheu the Vice-President, Secretary of the Company and a Director on the Board of Directors of the Company as well. In connection with this change of control, we discontinued our current business. It is anticipated we will acquire First America Metal Corporation, a business owned primarily by Mr. Jian Li, in late calendar year 2014 or early calendar year 2015, depending upon completion of audit and preparation of required filing on Form 8-K, which may take longer than such currently anticipated dates. First America Metal Corporation in Morris, IL which is an international scrap metal company specializing in recycling of Non-Ferrous material and has become one large exporter of scrap metal in the Midwest. We are in the progress of expanding our business in Dallas, TX and Atlanta, GA in this year, but cannot predict the exact date we will begin any significant operations in these cities.Management anticipates that after acquisition we will be competitive in pricing of some or all of the following, depending upon market conditions which can change, even rapidly, from time-to-time: Copper, Brass, Stainless, Aluminum, High Temp Alloys, Zinc, Tin, Cobalt, and Tungsten Alloys. Results of Operations For the fiscal year endedJune 30, 2014vs. June 30, 2013: Revenue The Company had $0.00 and $ 7,093 of the lithium-ion battery sales revenue for the fiscal years ended at June 30, 2014 and 2013 respectively. Cost of Revenue For the fiscal years ended June 30, 2014 and 2012, $0.00 and $4,423 Cost of Goods Sold were recorded respectively. Expense Our expenses consist of selling, general and administrative expenses as follows: For the fiscal year ended June 30, 2014 and 2013, there were total of $ 66,492 and $51,523 operating expenses. 7 For the cumulative period from May 10, 2010 to June 30, 2014, there were total of $220,181 operating expenses. Detail is shown in the below table: Year Ended June 30, Year Ended June 30, Cumulative from May 10, 2010 (Date of Inception) Through June 30, Expense Advertising and Promotion - - Automobile Expense - - 7 Bank Service Charges Computer & Internet Expense - Garbage Expense - License & Registration Meals and Entertainment 65 65 Office Supplies 79 79 Postage and Delivery Professional Fees Rent Expenses - Sales Tax Expenses - - 94 Utilities - Website Expense - 83 Total Expense We expect selling, general, and administrative expenses to increase in future periods as we initiate a number of marketing and promotional activities. Income & Operation Taxes We are subject to income taxes in the U.S. We paid no income taxes in USA for the fiscal year period ended December 31, 2014 and 2013 respectively due to the net operation loss in USA. Net Loss We incurred net losses of $ 66,492 and $48,852 for the fiscal year period endedJune 30, 2014 and 2013, and $216,170 for the cumulative period of May 10, 2010 to June 30, 2014. Foreign Currency Translation The Company has determined the United States dollars to be its functional currency for First America Resources Corporation. There were no foreign currency translation effects on our financial presentation. 8 Liquidity and Capital Resources At June 30, At June 30, Current Ratio Cash $ $ Working Capital $ $ ) Total Assets $ $ Total Liabilities $ $ Total Equity $ ) $ ) Total Debt/Equity -2.27 -1.01 Current Ratio Current Asset / Current Liabilities Working Capital Current asset - Current Liabilities Total Debt / Equity Total Liabilities / Total Shareholders' Equity The Company had cash and cash equivalents of $30,941 at June 30, 2014 and working capital of $1,442. There were total liabilities of $55,287 at June 30, 2014.The Company had cash and cash equivalents of $383 at June 30, 2013 and negative working capital of $30,404. There were total liabilities of $30,787 at June 30, 2013. Until we generate more operating revenues or receive other financing, all our costs, which we will incur irrespective of our business development activities, including bank service fees and those costs associated with SEC requirements associated with staying public, will be funded by Jian Li, our president and Director. Mr. Li is not obligated to pay these costs and any costs advanced will be treated as a demand loan with to be agreed interest. These costs are estimated to be less than $25,000 annually until we close our potential acquisition. If we fail to meet these requirements, we will be unable to secure a qualification for quotation of our securities on the over the counter bulletin board, or if we have secured a qualification, may lose the qualification and our securities would no longer trade on the over the counter bulletin board. Further, if we fail to meet these obligations and as a consequence we fail to satisfy our SEC reporting obligations, investors will now own stock in a company that does not provide the disclosure available in yearly and annual reports filed with the SEC and investors may have increased difficulty in selling their stock as we will be non-reporting. After our potential acquisition, we may still need to secure additional debt or equity funding. We do not have any plans or specific agreements for new sources of funding, except for the anticipated loans from management as described above. Our lack of revenues and cash raise substantial doubt about our ability to continue as a going concern. The financial statements do not include adjustments that might result from the outcome of this uncertainty and if we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. The Company’s lack of operating history and financial resources raise substantial doubt about its ability to continue as a going concern. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not required. 9 Item8. Financial Statements First America Resources Corporation (A Development Stage Enterprise) Audited Financial Statements As of June 30, 2014 and 2013 10 Table of Contents Independent Auditor’s Report on the Financial Statements 12 Balance Sheet 13 Statement of Loss 14 Shareholders’ Equity 15 Cash Flows 16 Notes to Financial Statements 17 11 Independent Registered Public Accounting Firm’s Auditor’s Report on the Consolidated Financial Statements Board of Directors and Shareholders of First America Resources Corporation We have audited the accompanying balance sheets of First America Resources Corporation formerly Golden Oasis New Energy Group Inc as of June 30, 2014 and 2013, and the related statements of income, shareholders’ equity, and cash flows for the year ended June 30, 2014, June 30, 2013, and the cumulative period May 10, 2010 (date of inception) through June 30, 2014. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of First America Resources Corporation. as of June 30, 2014 and 2013, and the results of its operations, shareholders’ equity, and their cash flows for the year ended June 30, 2014, June 30, 2013, and the cumulative period from May 10, 2010 (date of inception) through June 30, 2014 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note E Going Concern, the Company’s lack of operating history and financial resources raise substantial doubt about its ability to continue as a going concern. The financial statements do not include adjustments that might result from the outcome of this uncertainty and if the Company is unable to generate significant revenue or secure financing, then the Company may be required to cease or curtail its operation. /s/Enterprise CPAs, Ltd. Enterprise CPAs, Ltd. Chicago, IL 60616 August 28, 2014 12 FIRST AMERICA RESOURCES CORPORATION (A Development Stage Enterprise) BALANCE SHEET June 30, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Inventory - - Total Current Assets $ $ TOTAL ASSETS $ $ LIABILITIES & EQUITY Current liabilities: Account payable $ $
